Case 2:13-cv-11095-SJM-RSW ECF No. 34, PagelD.301 Filed 08/19/21 Page 1 of 2

 

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

 

539 THEODORE LEVIN UNITED STATES COURTHOUSE

KINIKIA D. ESSIX
COURT ADMINISTRATOR

PHONE: 313-234-5051
FAX: 313-234-5399

Charles Gottlieb

Gottlieb & Goren

30150 Telegraph Road

Suite 249

Bingham Farms, MI 48025-4480

Charles M. Dyke
Trucker Huss APC

1 Embarcadero Center
Suite 1200

San Fransisco, CA 94111
415-788-3111

Jeena S. Patel

Warner, Norcross,

2000 Town Center

Suite 2700

Southfield, MI 48075-1318

Sean T. Strauss

Trucker Huss APC

| Embarcadero Center
Suite 1200

San Francisco, CA 94111

D. Andrew Portinga

Miller, Johnson,

45 Ottawa Ave. SW, Ste. 1100
Grand Rapids, MI 49503

J. Michael Smith

Miller, Johnson,

250 Monroe Ave NW

Suite 800

P.O. Box 306

Grand Rapids, MI 49501-0306

231 W. LAFAYETTE BOULEVARD
DETROIT, MICHIGAN 48226
www.mied.uscourts.gov

August 19, 2021

DIVISIONAL OFFICES
ANN ARBOR
BAY CITY

FLINT
PORT HURON
Case 2:13-cv-11095-SJM-RSW ECF No. 34, PagelD.302 Filed 08/19/21 Page 2 of 2

Letter Re Case No. 13-cy-11095
August 19, 2021 Page 2

In Re: Revocable Living Trust of Pamela Kelly et al v. Cisco Systems, Inc Welfare Benefit Plan,
Case No. 13-cv-11095

Dear Counsel,

I have been contacted by Judge Stephen Murphy who presided over the above referenced case.

Judge Murphy informed me that it has been brought to his attention that while he presided
over the case, he owned a small amount of stock in Cisco Systems, Inc. His ownership of stock neither
affected nor impacted his decisions in the case. But his stock ownership would have required recusal

under the Code of Conduct for United States Judges, and thus, Judge Murphy directed that I notify
the parties of the conflict.

Advisory Opinion 71, from the Judicial Conference Codes of Conduct Committee, provides the
following guidance for addressing disqualification that is not discovered until after a judge has
participated in a case:

[A] judge should disclose to the parties the facts bearing on disqualification as soon as
those facts are learned even though that may occur after entry of a decision. The parties
may then determine what relief they may seek and a court (without the disqualified

judge) will decide the legal consequence, if any, arising from the participation of the
disqualified judge in the entered decision.

Although Advisory Opinion 71 contemplates disqualification after a Court of Appeals oral
argument, the Committee explained “[s]imilar consideration would apply when a judgment was entered
in a district court by a judge and it is later learned that the judge was disqualified.”

With Advisory Opinion 71 in mind, you are invited to respond to Judge Murphy’s disclosure
of a conflict in this case. Should you wish to respond, please submit your response on or before August
29, 2021. Any response will be considered by another judge of this court without the participation of
Judge Murphy.

Sincerely,

LD EL

Kinikia D. Essix
Court Administrator
